  


 HR 5147 ENR: Bathrooms Accessible in Every Situation Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 5147 
 
AN ACT 
To amend title 40, United States Code, to require restrooms in public buildings to be equipped with baby changing facilities. 
 
 
1.Short title This Act may be cited as the Bathrooms Accessible in Every Situation Act or BABIES Act.  2.Baby changing facilities in restrooms in public buildings (a)In generalChapter 33 of title 40, United States Code, is amended— 
(1)by redesignating sections 3314, 3315, and 3316 as sections 3315, 3316, and 3317, respectively; and (2)by inserting after section 3313 the following new section: 
 
3314.Baby changing facilities in restrooms 
(a)Additional requirement for the construction, alteration, and acquisition of public buildingsExcept as provided in subsection (b) and subject to any reasonable accommodations that may be made for individuals in accordance with the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) restrooms in a public building shall be equipped with baby changing facilities that the Administrator determines are physically safe, sanitary, and appropriate. (b)ExceptionsThe requirement under subsection (a) shall not apply— 
(1)to a restroom in a public building that is not available or accessible for public use;  (2)to a restroom in a public building that contains clear and conspicuous signage indicating where a restroom with a baby changing table is located on the same floor of such public building;  
(3)if new construction would be required to install a baby changing facility in the public building and the cost of such construction is unfeasible; or (4)to a building not subject to an alteration as set forth in section 3307. 
(c)DefinitionsIn this section: (1)Baby changing facilityThe term baby changing facility means a table or other device suitable for changing the diaper of a child age 3 or under. 
(2)Pubic buildingThe term public building means a public building as defined in section 3301 and controlled by the Public Building Service of the General Services Administration.. (b)Clerical amendmentThe analysis for such chapter is amended by striking the items relating to sections 3314, 3315, and 3316 and inserting the following: 
 
 
3314. Baby changing facilities in restrooms. 
3315. Delegation. 
3316. Report to Congress. 
3317. Certain authority not affected.. 
(c)ApplicabilityThe requirement under section 3314(a) of title 40, United States Code, shall apply in the case of a public building constructed, altered, or acquired by the Administrator of General Services on or after the date that is 1 year after the date of the enactment of this Act, beginning on that date.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 